457 F.2d 505
UNITED STATES of America, Plaintiff-Appellee,v.Wilton Eugene COLEMAN, Defendant-Appellant.
No. 71-1217.
United States Court of Appeals,Sixth Circuit.
Oct. 21, 1971.

Robert S. Peters, Winchester, Tenn., Swafford, Davis & Peters, Clinton H. Swafford, Winchester, Tenn., on brief, for appellant.
George H. Garrett, Asst. U. S. Atty., Chattanooga, Tenn., John L. Bowers, Jr., U. S. Atty., Chattanooga, Tenn., on brief, for appellee.
Before McCREE, BROOKS and KENT, Circuit Judges.

ORDER.

1
Defendant-appellant appeals his conviction, following a trial by jury, for conspiracy to rob a federally insured bank in violation of 18 U.S.C. Sec. 371.


2
Upon consideration of the record, the briefs and oral arguments of counsel, it is concluded that the judgment of conviction should be affirmed.  The reasons for affirmance are stated by Judge Frank W. Wilson in his memorandum denying defendant's motion for a new trial,1 and in his memorandum and order partially denying defendant's motion for discovery.2


3
It is so ordered.



1
 The memorandum's quote from Kotteakos v. United States, 328 U.S. 750, 765, 66 S.Ct. 1239, 90 L.Ed. 1557, should read "But if one cannot say, with fair assurance, after pondering all that happened without stripping the erroneous action from the whole, that the judgment was not substantially swayed by the error, it is impossible to conclude that substantial rights were not affected."


2
 For additional authorities see United States v. Moore, 439 F.2d 1107 (6th Cir. 1971); United States v. Conder, 423 F.2d 904 (6th Cir. 1970)